Exhibit 10.1

CRESTWOOD MIDSTREAM PARTNERS LP

LONG TERM INCENTIVE PLAN

[FORM OF] PHANTOM UNIT AGREEMENT

This Phantom Unit Agreement (this “Agreement”) is made and entered into by and
between Crestwood Midstream GP, LLC, a Delaware limited liability company (the
“General Partner”), and             (the “Service Provider”). This Agreement is
effective as of the             day of             ,             (the “Date of
Grant”). Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan (as defined
below), unless the context requires otherwise.

W I T N E S S E T H:

WHEREAS, Crestwood Midstream Partners LP (the “Partnership”), acting through the
Board of Directors of the General Partner (the “Board”), has adopted Crestwood
Midstream Partners LP Long Term Incentive Plan (the “Plan”) to, among other
things, attract, retain and motivate certain employees and directors of the
Partnership, the General Partner and their respective Affiliates (collectively,
the “Partnership Entities”); and

WHEREAS, the Board has authorized the grant of Phantom Units (as defined below)
of the Partnership to directors, employees and officers as part of their
compensation for services provided to the Partnership.

NOW, THEREFORE, in consideration of the Service Provider’s agreement to provide
or to continue providing services, the Service Provider and the General Partner
agree as follows:

1. Grant of Phantom Units. The General Partner hereby grants to the Service
Provider             Phantom Units, subject to all of the terms and conditions
set forth in the Plan and in this Agreement, including without limitation, those
restrictions described in Section 5, whereby each Phantom Unit (each, a “Phantom
Unit”) represents the right to receive one Common Unit of the Partnership (a
“Common Unit”).

2. Phantom Unit Account. The General Partner shall establish and maintain a
bookkeeping account on its records for the Service Provider (a “Phantom Unit
Account”) and shall record in such Phantom Unit Account: (a) the number of
Phantom Units granted to the Service Provider and the number Additional Phantom
Units (as defined below) granted pursuant to Section 4 and (b) the number of
Common Units deliverable to the Service Provider at settlement on account of
Phantom Units that have vested (including with respect to Additional Phantom
Units granted pursuant to Section 4). The Service Provider shall not have any
interest in any fund or specific assets of the Partnership by reason of this
Award or the Phantom Unit Account established for the Service Provider.

3. Rights of Service Provider. No Common Units shall be issued to the Service
Provider at the time the grant is made, and the Service Provider shall not be,
nor have any of the rights and privileges of, a unitholder or limited partner of
the Partnership with respect to any Phantom Units recorded in the Phantom Unit
Account. The Service Provider shall have no voting rights with respect to the
Phantom Units.

 

1



--------------------------------------------------------------------------------

4. Distribution Equivalent Rights. In the event the Partnership pays any
distributions in respect of its outstanding Common Units and, on the record date
for such distribution, the Service Provider holds Phantom Units granted pursuant
to this Agreement that have not vested and been settled (including Additional
Phantom Units, as defined in this Section 4, together with the unsettled Phantom
Units, the “Outstanding Phantom Units”), the amount of such distribution that
would be payable to the Service Provider if he or she were the holder of record
of a number of Common Units equal to the number of Outstanding Phantom Units
(the “DER Payment”) shall be retained by the General Partner and deemed invested
in full (and, as applicable, fractional) Phantom Units effective as of the
record date of such distribution. Such additional Phantom Units (the “Additional
Phantom Units”) will constitute Phantom Units subject to the same vesting
provisions and the restrictions and risk of forfeiture described in Sections 5
and 6 of this Agreement. The restrictions and risk of forfeiture imposed on the
Additional Phantom Units will lapse at the same time, and subject to the same
conditions, as each Phantom Unit (or Additional Phantom Unit) upon which the
distribution was paid. The number of Additional Phantom Units created pursuant
to the declaration and payment of any distribution in respect of a Common Unit
will be determined by dividing the DER Payment by the Fair Market Value of a
Common Unit on the record date of the distribution associated with the DER
Payment. 

5. Vesting of Phantom Units. The Phantom Units are restricted in that they may
be forfeited by the Service Provider and in that they may not, except as
otherwise provided in the Plan, be transferred or otherwise disposed of by the
Service Provider. Subject to the terms and conditions of this Agreement, the
forfeiture restrictions on the Phantom Units shall lapse, and the Phantom Units
shall vest and be nonforfeitable on             (the “Vesting Date”); provided,
however, that such restrictions will lapse, and the Phantom Units shall vest in
accordance with the foregoing provision only if the Service Provider has
continuously provided services to the Partnership Entities from the Date of
Grant until the date of vesting.

6. Separation from Service prior to Vesting.

(a) Termination Generally. If the Service Provider experiences a separation from
service with the Partnership Entities, except as set forth in Section 6(b)
below, all Phantom Units granted pursuant to this Agreement that have not yet
vested and all corresponding DERs shall become null and void as of the date of
such separation from service.

(b) Certain Separations from Service. If the Service Provider’s service is
terminated by the Partnership Entities in any manner or for any reason other
than for Cause (as defined below) or by the Service Provider for Employee Cause
(as defined below) or if the Service Provider experiences a separation from
service due to his or her death or Disability (as defined in the Plan), in each
case, prior to the date all Phantom Units have vested in accordance with
Section 5 above, then all restrictions described in Section 5 shall lapse and
all Phantom Units granted pursuant to this Agreement shall become immediately
vested and nonforfeitable and be settled in accordance with Section 7 of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Cause” means the Service Provider (i) has been indicted or convicted of, or has
entered a plea of guilty or nolo contendere to, a felony charge or crime
involving moral turpitude, or, in the course of the Service Provider’s
employment with the Partnership Entities has engaged in fraudulent or criminal
activity (whether or not prosecuted), (ii) has failed to follow reasonable
directions of the Partnership Entities, provided that the foregoing failure
shall not be “Cause” if the Service Provider in good faith believes that such
direction is illegal and promptly so notifies the Chief Executive Officer or
General Counsel, (iii) has failed to devote all of the Service Provider’s
professional time to the Partnership Entities, except as permitted by the
Partnership Entities, (iv) has materially breached any policy or code of conduct
of the Partnership Entities, (v) has materially breached any provision of this
Agreement or any other agreement between the Service Provider and the
Partnership Entities, (vi) has received a kickback or rebate of any fee or
expense paid by a Partnership Entity, (vii) has engaged in the use of illegal
drugs, the persistent excessive use of alcohol, or any other activity that
materially impairs Service Provider’s ability to perform his or her duties to
the Partnership Entities or results in conduct bringing any Partnership Entity
into substantial public disgrace or disrepute, or (viii) engages in intentional,
reckless, or grossly negligent conduct that has or is reasonable likely to have
a material adverse effect on any Partnership Entity.

“Employee Cause” means (A) a substantial and continuing diminution in the nature
of the Service Provider’s responsibilities (provided, however, that neither a
change in the Service Provider’s reporting relationship, nor a diminution in
responsibilities as a result of the Partnership Entities exercising its rights
under Section 3.7 of the Employment Agreement between the Service Provider and
one or more Partnership Entities (the “Employment Agreement”) will trigger this
provision; (B) a material breach by the Partnership Entities of any material
provision of the Employment Agreement; (C) a material and continuing reduction
in the aggregated total of the Service Provider’s Base Salary, target Bonus (as
defined in the Employment Agreement) percentage and target equity percentage; or
(D) reassignment by the Partnership Entities of the Service Provider’s principal
place of employment to a location more than fifty (50) miles from his principal
place of employment on the Effective Date (as defined in the Employment
Agreement), but excluding normal business travel consistent with the Service
Provider’s duties, responsibilities and position. In order for the Service
Provider to have a termination for Employee Cause: (i) the Partnership Entities
must be notified by the Service Provider in writing within 30 days of the date
the Service Provider becomes aware of the event that would allow the Service
Provider to terminate employment for Employee Cause, with such notice setting
forth such event in reasonable detail; (ii) the event must remain uncorrected by
the Partnership Entities for 30 days following receipt of such notice (the
“Notice Period”); and (iii) such termination must occur within 30 days after the
expiration of the Notice Period.

7. Settlement Date; Manner of Settlement. The General Partner shall cause the
Partnership to deliver Common Units to the Service Provider in exchange for
Phantom Units as soon as practicable after the vesting of any Phantom Units
pursuant to this Agreement. The settlement date shall be date or dates on which
the restrictions relating to such Phantom Units expire and they become vested.
The number of Common Units to be received by the Service Provider shall be
rounded down to the nearest whole Common Unit. The value of any fractional
Phantom Units shall forfeited on the settlement date. The Service Provider
agrees that any Common Units that he or she acquires upon vesting of the Phantom
Units will not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal

 

3



--------------------------------------------------------------------------------

or state securities laws, the Plan or the rules, regulations and other
requirements of the U.S. Securities and Exchange Commission (the “SEC”) and any
stock exchange upon which the Common Units are then listed. The Service Provider
also agrees that any certificates representing the Common Units acquired under
this award may bear such legend or legends as the Committee deems appropriate in
order to assure compliance with applicable securities laws. In addition to the
terms and conditions provided herein, the Partnership may require that the
Service Provider make such covenants, agreements, and representations as the
Committee, in its sole discretion, deems advisable in order to comply with any
such laws, rules, regulations, or requirements.

8. Limitations on Transfer. The Service Provider agrees that, except as
otherwise provided in the Plan, he shall not dispose of (meaning, without
limitation, sell, transfer, pledge, exchange, hypothecate or otherwise dispose
of) any Phantom Units or other rights hereby acquired prior to the date the
Phantom Units are vested and paid. Any attempted disposition of the Phantom
Units in violation of the preceding sentence shall be null and void and the
Restricted Units that the Service Provider attempted to dispose of shall be
forfeited.

9. Adjustment; Change in Control; Similar Events. The number of Phantom Units
granted to the Service Provider pursuant to this Agreement shall be adjusted to
reflect distributions of the Partnership paid in units, unit splits or other
changes in the capital structure of the Partnership, all in accordance with the
Plan. All provisions of this Agreement shall be applicable to such new or
additional or different units or securities distributed or issued pursuant to
the Plan to the same extent that such provisions are applicable to the units
with respect to which they were distributed or issued. For the avoidance of
doubt, any such adjustments made in connection with an event that constitutes an
“equity restructuring” pursuant to Accounting Standards Codification Topic 718,
Compensation — Stock Compensation, or any successor accounting standard, such
adjustments shall be made on a compulsory basis. In addition, by executing this
Agreement, the Service Provider agrees and acknowledges that in the event that
the Partnership undergoes a Change in Control, or in the event a Similar Event
occurs, all restrictions described in Section 5 shall lapse and all Phantom
Units outstanding under this Agreement shall become immediately vested and
nonforfeitable, and the Committee may take any of the actions as provided for in
Section 7 of the Plan, or such successor section if the Plan is amended, without
obtaining Partnership approval or the Service Provider’s consent.

10. Violation of Law, Regulation or Rule. The General Partner shall not be
required to deliver any Common Units hereunder if, upon the advice of counsel
for the General Partner, such acquisition or delivery would violate the
Securities Act of 1933 or any other applicable federal, state, or local law or
regulation or the rules of the exchange upon which the Partnership’s Common
Units are traded.

11. Copy of Plan. By the execution of this Agreement, the Service Provider
acknowledges receipt of a copy of the Plan. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any applicable law, then
such provision will be deemed to be modified to the minimum extent necessary to
render it legal, valid and enforceable; and if such provision cannot be so
modified, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.

 

4



--------------------------------------------------------------------------------

12. Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered or, whether actually received or
not, on the third business day (on which banking institutions in the State of
Texas are open) after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address which such person has theretofore specified by written notice delivered
in accordance herewith. The General Partner or the Service Provider may change
at any time and from time to time by written notice to the other, the address
which it or he previously specified for receiving notices. The General Partner
and the Service Provider agree that any notices shall be given to the General
Partner or to the Service Provider at the following addresses:

 

General Partner:

Crestwood Midstream GP LLC

700 Louisiana Street, Suite 2550

Houston, TX 77002

Attention: Joel C. Lambert

Service Provider:
At the Service Provider’s current address as shown in the General Partner’s
records.

 

12. General Provisions.

(a) Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and with respect to this
Agreement shall be final and binding upon the Service Provider and the General
Partner. In the event of any conflict between the terms and conditions of this
Agreement and the Plan, the provisions of the Plan shall control.

(b) No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving the Service Provider the right to be retained in the employ
or service of the Partnership Entities. Furthermore, the Partnership Entities
may at any time terminate the service relationship with the Service Provider
free from any liability or any claim under the Plan or this Agreement, unless
otherwise expressly provided in the Plan, this Agreement or other written
agreement.

(c) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

(d) Amendments. This Agreement may be amended only by a written agreement
executed by the General Partner and the Service Provider, except that the
Committee may unilaterally waive any conditions or rights under, amend any terms
of, or alter this Agreement provided no such change (other than pursuant to
Section 9 of the Plan) materially reduces the rights or benefits of the Service
Provider with respect to the Phantom Units without his consent.

 

5



--------------------------------------------------------------------------------

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the General Partner or the Partnership
and upon any person lawfully claiming under the Service Provider.

(f) Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with regard to this subject matter hereof, and contain
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Phantom Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.

(g) No Liability for Good Faith Determinations. Neither the Partnership Entities
nor the members of the Committee and the Board shall be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Phantom Units granted hereunder.

(h) No Guarantee of Interests. The Board and the Partnership Entities do not
guarantee the Common Units from loss or depreciation.

(i) Tax Withholding. To the extent that the vesting of a Phantom Unit or
distribution thereon results in the receipt of compensation by the Service
Provider with respect to which any of the Partnership Entities has a tax
withholding obligation pursuant to applicable law, unless other arrangements
have been made by the Service Provider that are acceptable to such Partnership
Entity, the Service Provider shall deliver to the Partnership Entity such amount
of money as the Partnership Entity may require to meet its withholding
obligations under applicable law. No settlement of Phantom Units shall be made
pursuant to this Agreement until the Service Provider has paid or made
arrangements approved by the Partnership Entity to satisfy in full the
applicable tax withholding requirements of the Partnership Entity with respect
to such event.

(j) Insider Trading Policy. The terms of the Partnership’s insider trading
policy with respect to Common Units are incorporated herein by reference.

(k) Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

(l) Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

(m) Gender. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

(n) Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of the Common Units granted hereunder shall be subject to
any clawback or other recovery

 

6



--------------------------------------------------------------------------------

policy adopted by the Partnership Entities from time to time, including, without
limitation, any such policy adopted in accordance with the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any SEC
rule.

(o) Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Service Provider agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Partnership may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the Partnership. Electronic delivery may be via a Partnership
electronic mail system or by reference to a location on a Partnership intranet
to which the Service Provider has access. The Service Provider hereby consents
to any and all procedures the Partnership has established or may establish for
an electronic signature system for delivery and acceptance of any such documents
that the Partnership may be required to deliver, and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its officer thereunto duly authorized, and the Service Provider has set his
hand as to the date and year first above written.

 

CRESTWOOD MIDSTREAM GP LLC

By:

 

Name:

 

Title:

 

 

Service Provider

 

8